Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Claims 10-12, 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.  Applicant’s election without .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the face”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-3, 5-9, 20-22 is/are rejected as being dependent on the above rejected claim(s).
Claim 5 recites the limitation "said second ice pack”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hollow body”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, Applicant provides “claim 1 for storage”.  Applicant has failed to make clear as what for refers to.
In claim 8, Applicant provides “items comprising at least one attachment means”.  Applicant has failed to make clear as to whether the above refers to items of the ice pack.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mount (D537851).
The Office notes the 112 rejections above. Nevertheless, Mount discloses 
1. An ice pack generally shaped as a rectangular cuboid (figs 1-5), having a first face and a second face which are parallel to each other (faces such as shown on top and bottom flat surfaces as in fig 3), each face comprising attachment means (slit at gap as shown on bottom end in fig 2) adapted to be removably attached to the face of another ice pack generally shaped as a rectangular cuboid, configured to create a grid forming a plurality of open spaces (capable of performing the above intended use).
2. The ice pack of claim 1, wherein said attachment means comprises at least one first slit (slit at gap as shown on bottom end in fig 2) extending between the first face and the second face, the first slit being configured to receive at least one portion of a second ice pack (capable of performing the above intended use).
3. The ice pack of claim 2, further comprising a second slit (slit at top of fig 2) extending between the first face and the second face, the second slit being configured to receive at least one portion of at least a third ice pack (capable of performing the above intended use).
5. The ice pack of claim 1, wherein the ice pack is configured to interlock with said second ice pack in a substantially perpendicular configuration (capable of performing the above intended use).

7. The ice pack of claim I, wherein the ice pack has a hollow body configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).
8. The ice pack of claim I for storage and transport of a plurality of items comprising at least one attachment means adapted to receive a second complementary attachment means of another ice pack to form a plurality of spaces for receiving the plurality of items, the hollow body being adapted to receive a freezable substance (means at top and bottom of fig 2).
9. The ice pack of claim 8, wherein the items are beverage containers (capable of performing the above intended use).
20. The ice pack of claim 1, wherein the attachment means are configured as a mortise and tenon (such as shown with gaps at top of bottom of fig 2 as well as protusions via the cap to the hollow space).
21. The ice pack of claim 20, wherein the ice pack is configured to interlock with said second ice pack in a substantially perpendicular configuration (capable of performing the above intended use).
22. The ice pack of claim 20, wherein the ice pack has a hollow body configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-9, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount (D537851) in view of Pfister (20050082296).
The Office notes the 112 rejections above. Nevertheless, Mount discloses 
1. An ice pack generally shaped as a rectangular cuboid (figs 1-5), having a first face and a second face which are parallel to each other (faces such as shown on top and bottom flat surfaces as in fig 3), each face comprising attachment means (slit at gap as shown on bottom end in fig 2) adapted to be removably attached to the face of another ice pack generally shaped as a rectangular cuboid, configured to create a grid forming a plurality of open spaces (capable of performing the above intended use).
2. The ice pack of claim 1, wherein said attachment means comprises at least one first slit (slit at gap as shown on bottom end in fig 2) extending between the first face and the second face, the first slit being configured to receive at least one portion of a second ice pack (capable of performing the above intended use).
3. The ice pack of claim 2, further comprising a second slit (slit at top of fig 2) extending between the first face and the second face, the second slit being configured to receive at least one portion of at least a third ice pack (capable of performing the above intended use).
5. The ice pack of claim 1, wherein the ice pack is configured to interlock with said second ice pack in a substantially perpendicular configuration (capable of performing the above intended use).

7. The ice pack of claim I, wherein the ice pack has a hollow body configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).
8. The ice pack of claim I for storage and transport of a plurality of items comprising at least one attachment means adapted to receive a second complementary attachment means of another ice pack to form a plurality of spaces for receiving the plurality of items, the hollow body being adapted to receive a freezable substance (means at top and bottom of fig 2).
9. The ice pack of claim 8, wherein the items are beverage containers (capable of performing the above intended use).
20. The ice pack of claim 1, wherein the attachment means are configured as a mortise and tenon (such as shown with gaps at top of bottom of fig 2 as well as protusions via the cap to the hollow space).
21. The ice pack of claim 20, wherein the ice pack is configured to interlock with said second ice pack in a substantially perpendicular configuration (capable of performing the above intended use).
22. The ice pack of claim 20, wherein the ice pack has a hollow body configured to receive a freezable substance (capable of performing the above intended use, such as via the cap shown in fig 1 of which the Office notes that the device is reusable with hollow space within so that substances can be received and replaced).
The Office notes that in order to expedite prosecution and as to whether Applicant has any question to whether the prior art of Mount discloses attachment/multiple slits/multiple recesses, Pfister 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735